Citation Nr: 1728176	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected sinusitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 until September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  

In July 2015, the Board denied a rating in excess of 10 percent for service-connected sinusitis.  In December 2016, the parties filed a Joint Motion for Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court), vacating the July 2015 Board decision and remanding it in accordance with the JMR.  The Court granted the December 2016 JMR.   

In June 2017, the Veteran filed an Application for Increased Compensation Based on Unemployability, indicating that he was unemployable, in part, due to his service-connected sinusitis.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.  

In a letter dated June 1, 2017, the Veteran's authorized representative transmitted additional evidence regarding these claims, waived RO consideration of that evidence, and requested that the Board proceed with a decision on the matter.

The Board here grants the Veteran's claims with respect to both an increased disability rating for his service-connected sinusitis and entitlement to a TDIU.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's sinusitis has been manifested by more than six non-incapacitating episodes in the past year, characterized by headaches, pain and purulent discharge or crusting, but not by following radical surgery with chronic osteomyelitis or by near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

2.  Prior to May 23, 2014, the Veteran has not been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  

3.  Since May 23, 2014, the Veteran has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for service-connected sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6513 (2016).

2.  Prior to May 23, 2014, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).

3.  Since May 23, 2014, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sinusitis Increased Rating

The Veteran was initially granted service connection, with a disability rating of 0 percent, for his left maxillary and frontal sinusitis, status post nasal septoplasty, in a June 2001 rating decision by the VA Regional Office in Muskogee, Oklahoma.  The Veteran filed the current claim for entitlement to an increased rating in December 2006, and was granted an increased rating of 10 percent, effective December 8, 2006, in an August 2008 rating decision by the Houston, Texas VA Regional Office.  In September 2008, the Veteran filed a notice of disagreement, claiming entitlement to a higher disability rating, and the current appeal ensued.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

When there is an approximate balance of positive and negative evidence regarding an issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Staged ratings are appropriate when the evidence established that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. West, 12 Vet. App.  119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 38 C.F.R. § § 3.400, 3.500 (2016).

The Veteran's sinusitis is rated under Diagnostic Code 6513.  A 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1 (2016).

A February 2007 CT scan diagnosed the Veteran's condition as "left maxillary, frontal, and anterior ethmoid sinusitis with occluded left osteomeatal unit."

In an April 2007 VA examination report, it was noted that the Veteran indicated that he suffered from non-incapacitating episodes characterized by headaches, respiratory interference, and purulent discharge.  The frequency of the episodes was not provided.  The Veteran reported the symptoms occurred constantly, and that antibiotic treatment was needed.  The examiner noted that nasal obstruction was present on examination, but that no sinusitis was detected.  However, a sinus x-ray showed sinusitis in the frontal and maxillary areas.  The examiner indicated that the sinusitis resulted in additional functional impairment in the form of sleep impairment and always having drainage.  The examiner found that the Veteran's diagnosis was changed to left maxillary and frontal sinusitis, status post nasal septoplasty, with allergic rhinitis and bilateral nasal obstruction.  The reasons for the change in diagnosis were cited as subjective history of nasal condition with allergies and objectively positive x-ray, evidence of bilateral nasal obstruction, enlarged turbinates, and allergic rhinitis on examination.   

At a July 2008 VA Compensation and Pension (C&P) examination, the Veteran reported constant clear drainage from his nose, and four or five "episodes of runny nose" per year, particularly during allergy season.  No periods of bedrest, prolonged antibiotic use or treatment by a physician were reported.  Upon examination, the examiner found no pain, purulent discharge or crusting.  The examiner found no signs of sinusitis, but did see symptoms of allergic rhinitis.  The report indicated that the Veteran underwent nasal septoplasty surgery in 1997.

In a July 2014 VA C&P examination report, the examiner noted that the Veteran reported sinus infections six to seven times a year, which required antibiotics to treat.  The examiner noted pain and tenderness of the affected sinuses, and six non-incapacitating episodes in the past twelve months.  No incapacitating episodes as defined for VA purposes were noted.  Prior nasal surgery was noted, but it was not indicated that the surgery was radical and the examiner specifically indicated that there was not a history of repeated sinus-related surgical procedures.  The examiner reported that the Veteran had no work impairments attributable to the sinusitis. 

A November 2014 disability benefits questionnaire, completed by a private physician, indicated the Veteran reported near constant mucus production adversely affecting his quality of life.  The examiner described the Veteran as having near constant sinusitis characterized by headaches, pain, tenderness of the affected sinus, constant mucus, and purulent discharge or crusting.  It was noted that the Veteran had three non-incapacitating episodes of sinusitis in the previous twelve months, with no incapacitating episodes during that period.  A history of one nasal surgery was reported, but the surgery was not described as radical, nor was it indicated that the surgery was followed by chronic osteomyelitis.  The examiner indicated that the Veteran's sinusitis did not affect his ability to work.

More recently, a January 2016 VA medical record from a sinus infection appointment reported the Veteran as having chronic sinus disease and as having one to two "flares" a year, though the term is not specifically defined.  The Veteran indicated that he had experienced a recent episode of sinus discomfort and congestion which required bed rest for 3 days.  

A December 2016 VA C&P examination reported the Veteran's symptoms as headaches, sinus pain, sinus tenderness and purulent discharge, but no crusting.  The Veteran indicated that he had constant discharge of mucus down the back of his throat.  The Veteran was reported as having had three or more incapacitating episodes of sinusitis in the previous twelve months, and seven or more non-incapacitating episodes.  The report indicated that the Veteran had septoplasty surgery in 2000, but characterized that surgery as endoscopic rather than radical (defined as open sinus surgery).  The examiner further noted that the chronic sinusitis played a role in the Veteran's forced decision to stop working due to the pain in his sinus.

With his May 2010 VA 9 form, submitting his claim for appeal to the Board, the Veteran transmitted three work release forms, reflecting medical excuses for absence from employment issued within a one-year period.   The Veteran asserted his view that the three releases constituted evidence of his qualification for an increased disability rating for his sinusitis.

Resolving reasonable doubt in favor of the Veteran, the Board finds a 30 percent disability rating to be appropriate for the entire period on appeal.  In the April 2007 VA examination report, the Veteran reported "constant" sinusitis, as well as constant occurrence of non-incapacitating episodes of sinusitis which were characterized by headaches and purulent discharge.  While the examiner found no sinusitis on examination, there was objective evidence of sinusitis in the form of a sinus x-ray showing sinusitis in the frontal and maxillary areas.  

While the submitted work releases do not indicate anything specific regarding the duration, symptomatology or medical attention necessary for the Veteran's episodes of sinusitis, they do show that the Veteran was excused from work 3 times for the period from September 2005 to September 2006 due to his sinusitis problems. 

The July 2014 VA examination clearly notes that the Veteran reported six to seven episodes requiring antibiotics, yet the examiner marked the Veteran as having only six non-incapacitating episodes during the previous twelve months.  No explanation was given for this distinction.  Subsequently, the December 2016 VA examination indicated that the Veteran had three incapacitating, and seven or more non-incapacitating, episodes of sinusitis found by the examiner.  

Given the medical and lay evidence in the record for the entire appeal period suggesting the chronic nature of the Veteran's sinusitis and the accompanying symptoms, as well as the difficulty in capturing precisely the number of discrete "episodes" into which these symptoms may fall, the Board finds that the Veteran's sinusitis was manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  Therefore, a 30 percent disability rating is warranted for the entire period on appeal.    

Since the record also reflects that the Veteran has only undergone a single, non-radical, surgery with respect to this condition, the next higher 50 percent rating is not appropriate at this time. 

TDIU

In June 2017, the Veteran filed an Application for Increased Compensation Based on Unemployability.  

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. § § 3.340, 3.341, 4.16 (2016). 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § § 3.340, 3.341, 4.16(a) (2016). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. § § 3.341, 4.16, 4.19 (2016).

As noted above, the claim for a TDIU is part and parcel of the claim for higher rating for sinusitis, which has been pending since December 8, 2006. Thus, the period under consideration for the TDIU claim is as of December 8, 2006.

Here, the Veteran has been granted service connection for eleven disabilities since December 8, 2006:  (i) panic disorder without agoraphobia, rated at 30 percent from December 30, 2003 and 70 percent from October 31, 2016; (ii) left eye enophthalmos, rated at 0 percent from October 1, 2001 (as enophthalmos, left eye, secondary to orbital trauma) and 30 percent from November 17, 2014; (iii) carpal tunnel syndrome, right extremity, rated at 20 percent from December 8, 2006; (iv) right patellar tendonitis to include degenerative changes, rated at 10 percent from October 1, 2001; (v) prostatitis, rated at 10 percent from October 1, 2001; (vi) status post left ankle sprain, rated at 10 percent from October 28, 2003; (vii) left maxillary and frontal sinusitis, status post nasal septoplasty, rated at 30 percent from December 8, 2006 (as a result of the above decision); (viii) tinnitus, rated at 10 percent from November 25, 2016; (ix) pseudofolliculitis barbae, rated at 0 percent from October 31, 2016; (x) bilateral hearing loss, rated at 0 percent from November 25, 2016; and (xi) hypertension associated with panic disorder without agoraphobia, rated at 0 percent from November 25, 2016. 

In certain instances, multiple disabilities can be considered as one disability for purposes of calculating the combined rating, including multiple disabilities resulting from a single accident.  38 C.F.R. § 4.16(a)(2) (2016).  Here, the medical records indicate that the Veteran's sinusitis and panic disorder arose from being accidentally hit in the face during a basketball game in service.  Therefore, the Board will consider the 30 percent rating assigned to the panic disorder as of December 30, 2003 and the 30 percent rating assigned the sinusitis as of December 8, 2006 as a single disability rated at 50 percent.  38 C.F.R. § 4.25 (2016).  Combining this 50 percent rating with the Veteran's carpal tunnel syndrome, right extremity, right patellar tendonitis, prostatitis, and status post left ankle sprain yields an overall 70 percent combined rating.  Thus, the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as of December 8, 2006.  

Here, in a June 2017 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits form, the Veteran's employer, the Office of Personnel Management, reported his last official day of work as February 18, 2015.  In a VA Form 21-8940 TDIU claim form dated March 2017 with accompanying addendum, the Veteran indicated his final day of actual work was in 2014, but that he had accrued enough time off to continue to receive compensation into 2015 and so that date became the official date of the cessation of his employment.  The Veteran had been working since December 2002 for the Air Force Training Education command as a test writer.  A March 2017 report from Vargas Vocational Consulting submitted into the record on behalf of the Veteran notes one other job since the Veteran's discharge from the service, as a vocational training instructor, held for about a year prior to his test writer position. 

In the March 2017 21-8940 addendum, the Veteran reports numerous physical difficulties arising from his service-connected disabilities hindering his ability to secure and maintain gainful employment.  The Veteran experiences panic attacks at least twice a week.  These panic attacks are so intense that he cannot drive during them.  He describes himself as without social interaction, seeing only his grandchildren once or twice a year.  He is able to get only limited sleep because of the necessity of clearing his sinuses once or twice an hour, as well as because of his panic attacks.  As a result he requires frequent daytime naps.  His carpal tunnel syndrome limits his ability to use his hands and prevents him from being able to lift any substantial weight.  It has required him to move to a retirement community because he has difficulty caring for himself and his home.  He rates the pain as seven or eight on a scale of ten and indicates that he occasionally drops items he is carrying because of sharp, shooting pains through his arm and wrist.  His knee condition causes significant pain when he stands or walks, limiting him to standing no more than ten or fifteen minutes and walking from a parking lot to his supermarket.  Finally, his prostatitis causes him to require restroom visits at least every hour and also causes pain when sitting, requiring him to stand at least once an hour. 

The Veteran's descriptions of his functional limitations are confirmed in various VA medical records.  A December 2016 VA C&P psychiatry examination reported that the Veteran had to quit his job due to missing work from problems related to having panic attacks and his fear of the panic attacks.  A separate December 2016 VA C&P examination for the Veteran's sinusitis noted that the sinusitis played a role in the Veteran's decision to stop working.  A May 2017 VA Disability Benefits Questionnaire reports the Veteran as having occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In particular, the examiner noted the difficulties the Veteran's symptoms may cause him with respect to meeting deadlines, dealing with problems, maintaining personal relationships, managing staff, participating in meetings and making presentations.  Additionally, it is noted that the Veteran may not communicate well and will often be embarrassed about having a panic attack in front of others.  The examiner indicated that anticipatory embarrassment about possible panic attacks may actually cause panic attacks to occur.  She explained that panic attacks can be temporarily debilitating, as people often feel they are having a heart attack due to the experienced symptoms.  

The Veteran further reported, in his March 2017 21-8940 addendum, having endured many of these same difficulties while he was still employed.  He was getting only several hours of sleep at night due to his sinusitis.  He was suffering periodic panic attacks that forced him to find a place to isolate himself so as not to be a distraction to his co-workers.  His carpal tunnel syndrome made typing painful, and he was able to type only for an hour and a half at a time or to type with only his left, unaffected, hand.  His ability to stand, and to sit in certain positions, as a result of his lower extremity conditions, was also limited.  His prostatitis also required him to make frequent restroom breaks.  The Veteran reports his employer making significant accomodations for him.  He was allowed to come in late every day, and he was allowed to finish his work on an adjusted schedule to accommodate his typing difficulties.  He was given a specialized keyboard to type on that had a curved design to take the pressure off his right wrist.  The Veteran also reported extreme self-consciousness about alienating co-workers due to the various ways he was required to engage in unusual behavior in order to respond to his disabilities. 

In the March 2017 report from Vargas Vocational Consulting, the examiner reported interviewing the Veteran and being told of the ongoing nature of the Veteran's sinusitis, panic attacks and pain in his lower extremities.  The Veteran reported the various accommodations made to his situation by his employer and described the employer's general sympathy with the Veteran's situation as a disabled veteran, but indicated that the situation eventually reached a point at which the Veteran's workplace issues could no longer be tolerated and he was forced to medically retire.  The examiner further indicated that the Veteran was permitted to come to the office late at will, given flexibility regarding absences, and that he missed, on average, an estimated two to three days a month tending to his various symptoms.  The examiner concluded that not only had the Veteran been unable since leaving his last job to secure and maintain gainful employment due to the imposition his service-connected disabilities imposed on the basic requirements of functioning in a workplace, but that he should also be entitled to TDIU for the entire period back to 2006, reasoning that his employer's various accomodations to the Veteran were such as could not be reasonably expected in most competitive circumstances and that the Veteran had worked in a sheltered or protected environment.    

In a June 2017 submission to the Board, the Veteran's authorized representative further endorses the grant of TDIU extending back to 2006, characterizing the Veteran's workplace from 2006 until his termination, given his employer's accommodations, as a protected environment and, as a result, the Veteran's employment during that time as marginal.  

The Board finds that the Veteran's claim for entitlement to TDIU is warranted since the day after his last actual work day, May 23, 2014, rather than his last official day of employment in February 2015.  The Veteran's inability to sleep rendered him unable to concentrate and focus on his daily duties.  The additional physical limitations on his ability to sit and stand for extended periods of time, as well as the need for constant breaks to walk to the bathroom or to shift positions to respond to the ongoing discomfort, would be a source of distraction not only to the Veteran but to his co-workers.  Moreover, his frequent panic attacks are an additional source of uncontrollable limitation to his ability to give the necessary energy and attention to ordinary workplace tasks.

The Board does not, however, find TDIU appropriate for the period prior to the Veteran's workplace termination.  The Veteran has reported not only employment for the period from 2006 to the date of his termination, but also, in his social security statement that was submitted into the record in March 2017, compensation for those years well above the poverty level. 

A TDIU may nonetheless be granted when the record shows employment if that employment is marginal.  Marginal employment is not considered substantially gainful employment, and is deemed to exist when a veteran's annual income does not exceed the poverty threshold for one person, as established by the U.S. Department of Commerce, Bureau of the Census.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. 
Whether a veteran is capable of more than marginal employment must be considered.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016). 38 C.F.R. § 4.16(a) (2016).

Here, the Veteran does not allege that his salary was so low so as to fall below the poverty threshold.  He also does not allege working in a sheltered workshop.  The Board notes that the term "sheltered workshop" is not defined in the regulations, but the Department of Labor uses the term to mean a place that has historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities.  Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook, available at http://www.dol.gov/whd/FOH/ch64/64k00.htm (last accessed 7/12/2017).  Based on this definition, it does not appear that the Veteran's position qualified as a sheltered workshop.  There is no indication that the accommodations provided were part of a program of rehabilitation services or training.

Further, although the Veteran was offered substantial accommodation, in return he rendered the services of someone who had more than a decade of experience in his position and who would therefore not necessarily be immediately and satisfactorily replaceable.  As is reported both by the Veteran and in the March 2017 Vargas Vocational Consulting report, while deadlines and scheduling necessities were made flexible, they were not illusory and the Veteran was ultimately required to produce useful work.  Thus, the Veteran was made to occasionally stay late at work to finish projects taking longer than ordinary because of his physical disabilities.  The most persuasive evidence of the legitimate nature of the expectations placed upon the Veteran by his employers is that when his performance fell below an acceptable level he was asked to leave.  The Veteran appears to have been accommodated by his employers because, and so long as, they determined he provided sufficient value to them to justify their accommodations.  The Board therefore cannot find the work done by the Veteran during this period to be marginal nor the workplace to be protected.  

For the foregoing reasons, the Board finds the Veteran eligible for TDIU as of
May 23, 2014.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, a 30 percent rating, but no higher, for sinusitis is granted for the entire appeal period.

Prior to May 23, 2014, the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) is denied.  

Since May 23, 2014, the Veteran's claim for entitlement to a TDIU is granted.  



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


